IN CLERICS OPFICE




   IN THE SUPREME COURT OF THE STATE OF WASHINGTON




STATE OF WASHINGTON,
                       Respondent,
           v.                                              NO. 9 11 4 8-7


DUSTIN WADE MARKS,                                            ENBANC
                       Petitioner.


                                                     Filed: ----------------


           PER CURIAM-Dustin Marks was convicted in Pierce County Superior

Court of first degree assault, first degree unlawful possession of a firearm, second
degree vehicle prowling, and reckless endangerment. The superior court imposed a
judgment and sentence that included discretionary legal financial obligations. On

appeal to Division Two of the Court of Appeals, Marks argued that the superior court
violated his constitutional right to a public trial when it allowed the parties to exercise

peremptory challenges to prospective jurors in a sidebar conference during jury

selection. Further, Marks challenged the superior court's imposition of discretionary
legal financial obligations on the basis that the court did not consider his present and
No. 91148-7                                                                        PAGE2



future ability to pay. The Court of Appeals affirmed. State v. Marks, 184 Wash. App.
782, 339 P.3d 196 (2014). Marks filed a petition for review in this court, consideration
of which the court initially stayed pending its decision in State v. Love, 183 Wash. 2d
598, 354 P.3d 841 (2015). Love is now final, and for reasons discussed below, we
grant the petition for review, affirm the convictions, and remand to the trial court for
reconsideration of discretionary legal financial obligations.
           As to whether the superior court violated Marks's right to a public trial
under article I, section 22 of the Washington Constitution, the Court of Appeals held
that the public trial right does not extend to sidebar conferences where peremptory
challenges are exercised. Marks, 184 Wash. App. at 789. The court was correct in result
but not in reasoning in holding that there was no public trial violation. In Love, we
held that peremptory challenges are part of the jury selection process to which the
right to a public trial extends, but we determined that when the challenges are
exercised in open court and a public record is made of the challenged jurors, no
courtroom closure in violation of the public trial right occurs. Love, 183 Wash. 2d 605-
07. Here, the record reflects no closure of the courtroom to the public during the
peremptory challenges and immediately following the challenges, the superior court
announced the selected members of the jury panel in open court. The list of
challenged jurors was then made part of the public record of the trial. Thus, there was
no closure of the courtroom in violation of the right to a public trial, and in result we
affirm the Court of Appeals decision affirming Marks's convictions.
              With respect to discretionary legal financial obligations, the superior court
imposed discretionary obligations in the form of costs of appointed counsel pursuant
to RCW 10.01.160. This court held in State v. Blazina, 182 Wash. 2d 827, 837-39, 344
P .3d 680 (20 15), that the record must reflect that the superior court conducted an
individualized inquiry into the defendant's present and future ability to pay such
No. 91148-7                                                                        PAGE3



obligations, as required by RCW 10.01.160(3). The record in this case reflects no such
inquiry at the sentencing hearing, and the judgment and sentence form contains only
boilerplate findings of ability to pay, which we held in Blazina to be inadequate. Id. at
838. As we did there, we remand this case to the superior court to reconsider
discretionary legal financial obligations in light of Blazina. 1
           The petition for review is granted, the Court of Appeals decision affirming
Marks's convictions is affirmed, and this case is remanded to the superior court to
reconsider discretionary legal financial         obligations consistent the with the
requirements of Blazina.




       1
         The Court of Appeals declined to consider Marks's challenge to legal financial
obligations because he did not object to them at sentencing. The court acted within its
discretion. Blazina, 182 Wash. 2d at 832-34. Nonetheless, because we had not issued our
decision in Blazina when the Court of Appeals decided this case, we exercise our discretion
to address this issue and provide relief.